        Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  WP COMPANY LLC d/b/a THE
  WASHINGTON POST, et al.,

        Plaintiffs,
                v.                               Civil Action No. 20-1240 (JEB)
  U.S. SMALL BUSINESS
  ADMINISTRATION,

        Defendant.



  CENTER FOR PUBLIC INTEGRITY,

        Plaintiff,
                v.                               Civil Action No. 20-1614 (JEB)
  U.S. SMALL BUSINESS
  ADMINISTRATION,

        Defendant.


        REPLY IN SUPPORT OF MOTION FOR A STAY PENDING APPEAL
                     AND FOR ADMINISTRATIVE STAY

Dated: November 19, 2020

JEFFREY BOSSERT CLARK                   INDRANEEL SUR
Acting Assistant Attorney General       JAMES BICKFORD
                                        Trial Attorneys
ELIZABETH J. SHAPIRO
Deputy Branch Director                  Federal Programs Branch, Civil Division
                                        United States Department of Justice
                                        P.O. Box 883
                                        Washington, D.C. 20044
                                        Telephone: (202) 616-8448
                                        E-mail:     Indraneel.Sur@usdoj.gov

                                       Counsel for Defendant
               Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 2 of 8




            There are strong grounds for granting a stay of the Court’s November 5 Order until

     December 7, 2020, or, if the government files a notice of appeal, pending appeal. No. 20-1240

     ECF No. 24 (Nov. 12, 2020) (“Mem.”). Permitting the Order to be enforced before the government

     has even decided whether to appeal would compel the U.S. Small Business Administration (SBA)

     to “release the names, addresses, and precise loan amounts of all individuals and entities that

     obtained COVID-related loans pursuant to” the PPP and EIDL—a disclosure SBA has contended

     would contravene FOIA Exemptions 4 and 6. Such a disclosure would irreparably harm the

     government and borrowers by mooting any appeal concerning the records, and would improperly

     invade the confidentiality and privacy rights of millions of borrowers already struggling to cope

     with the effects of the pandemic and the resulting economic distress. Plaintiffs, by contrast, would

     suffer no cognizable harm from preservation of the status quo during the normal operation of the

     appellate process. Indeed, the government has committed to making an appeal determination by

     December 7, 2020, almost a month earlier than the January 5, 2021 deadline ordinarily available

     under Federal Rule of Appellate Procedure 4. Contrary to Plaintiffs’ contentions in opposition

     (No. 20-1240 ECF No. 25 (Nov. 16, 2020) (“Opp.”)), the failure to grant the requested stay would

     mark a dramatic departure from the standard practice of federal courts in FOIA cases. See, e.g.,

     HHS v. Alley, 556 U.S. 1149 (2009) (staying district court’s order directing agency to disclose

     records under FOIA, pending final disposition of appeal).

I.          THE BALANCE OF HARMS OVERWHELMINGLY FAVORS THE STAY

             The balance of harms weighs heavily in favor of the requested stay. Mem. 4-7.

      Disclosing the portions of the records at issue would render this case moot as to the information

      sought, would irreparably harm the government by depriving it of its right to appellate review,

      and would irreparably harm the confidentiality and privacy interests of millions of individuals

      and small business borrowers identified in those records. By contrast, the granting of a stay
         Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 3 of 8




will cause no cognizable harm to Plaintiffs.

       a. Plaintiffs fail to address the reality that disclosure of the information at issue would

moot the government’s appeal. Once the disputed information is released, Plaintiffs, as FOIA

requestors, would obtain all the relief that is available under FOIA. Courts therefore have

consistently held that disclosure of disputed records will moot a challenge to an agency’s denial

of a FOIA request. Mem. 4-5; see also Payne Enters., Inc. v. United States, 837 F.2d 486, 487,

490-91 (D.C. Cir. 1988) (“It is, of course, true that, ‘however fitful or delayed the release of

information under the FOIA may be, once all requested records are surrendered, federal courts

have no further statutory function to perform’ with respect to the particular records that were

requested.”) (quoting Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982)).

       Plaintiffs offer no justification for departing from the prevailing practice of federal

courts, which routinely stay FOIA disclosure orders pending a government appeal. Such stays

are necessary to avoid mooting the appeal and destroying the government’s right to obtain

appellate review. See John Doe Agency, et al. v. John Doe Corp., 488 U.S. 1306, 1309 (1989)

(Marshall, J., in chambers) (need to preserve government’s right to appeal is “perhaps the most

compelling justification” for granting a stay in FOIA cases) (quoting New York v. Kleppe, 429

U.S. 1307, 1310 (1976)); see also Pratt v. Webster, 673 F.2d 408, 413 (D.C. Cir. 1982).

       Plaintiffs err in contending (Opp. 7-8) that the irreparable harm to the appellate right is

negated here because their FOIA requests purportedly do not seek SBA’s “own information”

and no borrower “has intervened to seek a stay.” As an initial matter, if Plaintiffs are now

conceding that the information sought is not “‘official information that sheds light on an

agency’s performance of its statutory duties,’” but instead is “information about private citizens

. . . that reveals little or nothing about an agency’s own conduct,” that means the public interest




                                                 2
         Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 4 of 8




under FOIA does not favor disclosure—which, at a minimum, undercuts Plaintiffs’ opposition

to the stay application (and, indeed, their Exemption 6 argument on the merits). Mem. 6-7; see

Quiñón v. FBI, 86 F.3d 1222, 1231 (D.C. Cir. 1996) (quoting Dep’t of Justice v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 773 (1989)).

       But even if Plaintiffs are not making such a concession, their attempt to fence off SBA’s

interests from the borrowers’ interests is incorrect. Through FOIA, Congress sought “to balance

the public’s need for access to official information with the Government’s need for

confidentiality.” Weinberger v. Catholic Action of Hawaii, 454 U.S. 139, 144 (1981) (emphasis

added). While FOIA generally calls for “broad disclosure of Government records,” Congress

also “realized that legitimate governmental and private interests could be harmed by release of

certain types of information.” Dep’t of Justice v. Julian, 486 U.S. 1, 8 (1988) (quotation marks

omitted). Because “public disclosure is not always in the public interest,” Congress “provided

that agency records may be withheld” if they fall within one of the Act’s exemptions. CIA v.

Sims, 471 U.S. 159, 166-67 (1985) (emphasis added); see Bonner v. U.S. Dep’t of State, 928

F.2d 1148, 1152 (D.C. Cir. 1991) (“FOIA judicial review . . . remains an assessment of the

agency decision to withhold a document”). Those exemptions “are intended to have meaningful

reach and application.” John Doe Agency v. John Doe Corp., 493 U.S. 146, 152 (1989).

       Accordingly, in this case, by invoking Exemptions 4 and 6 as grounds for withholding

agency information obtained from borrowers, SBA is not simply acting on behalf of borrowers,

but, rather, the agency is carrying out its own responsibilities under FOIA to protect the interests

of those borrowers and the SBA programs to which these loans relate. See 15 U.S.C. § 631(a)

(declared policy under Small Business Act, 15 U.S.C. § 631 et seq., is to “aid, counsel, assist,

and protect, insofar as is possible, the interests of small-business concerns,” and thereby to




                                                 3
         Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 5 of 8




preserve the free enterprise system “essential” to national economic well-being and security)

(emphases added). For example, agencies routinely redact third party personally identifying

information under Exemption 6, but courts do not require those third parties to intervene in

Exemption 6 cases, as would be expected if courts believed the agencies lacked a sufficient

interest in maintaining such redactions. Plaintiffs’ attempt to assign significance to the absence

of private party intervention in this case is therefore mistaken. Nor would intervention have

been practicable, given that Plaintiffs themselves insisted that this case be litigated on an

accelerated briefing schedule, leaving scant opportunity for intervention or amicus filings. See

No. 20-1240 ECF No. 10, at 2 (June 29, 2020).

        b. Plaintiffs are also wrong to ignore the irreparable harm to affected individuals and

businesses nationwide whose information would be disclosed absent a stay. Mem. 5-7.

Although Plaintiffs contend that Exemptions 4 and 6 do not protect the information sought, if

the Court of Appeals were to disagree with that contention, the confidentiality and privacy

interests of the borrowers in the disputed information would be irrevocably lost through an

earlier disclosure.

        c. Contrary to Plaintiffs’ contention (Opp. 8-10), staying the November 5 Order until

December 7, 2020, or pending appeal if one is brought, will cause Plaintiffs no cognizable,

irreparable harm. They proffer only bare, unsupported assertions of harm predicated on news

reports (not evidence) describing speculation about potential future COVID-related relief

Congress could enact, and on Department of Justice statements describing episodes of COVID-

related fraud currently being prosecuted. But mere speculation about future legislation does not

make information about past PPP and EIDL borrowers “a live and pressing issue.” Opp. 9.

Moreover, the existence of criminal prosecutions “in the weeks since briefing on summary




                                                4
               Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 6 of 8




      judgment closed in this matter” shows that release of the disputed information is not critical to

      government efforts to redress “waste, fraud, and abuse,” which can continue even if disclosure

      in this action is stayed pending appeal. Id.

II.         THERE ARE AT LEAST SERIOUS MERITS QUESTIONS FOR APPEAL

              If the government were to appeal (a decision Plaintiffs would deny the Acting Solicitor

      General adequate time to consider), there are at least “questions going to the merits so serious,

      substantial, difficult and doubtful, as to make them a fair ground for litigation and thus for more

      deliberative investigation” under Exemptions 4 and 6. Wash. Metro. Area Transit Comm’n v.

      Holiday Tours, Inc., 559 F.2d 841, 844 (D.C. Cir. 1977); Mem. 7-12.

              Although Plaintiffs disagree with SBA (Opp. 2-7), they simply recite portions of this

      Court’s November 5, 2020 Memorandum Opinion. But the analysis cannot end there. Plaintiffs

      misunderstand the showing required to warrant a stay under the circumstances here, where the

      equities weigh decisively in favor of preserving the status quo and preserving the government’s

      right to appeal. In that regard, while Plaintiffs seek to rely (Opp. 2) on this Court’s denial of an

      Internal Revenue Service motion for suspension of an injunction pending appeal in Loving v.

      IRS, 920 F. Supp. 2d 108 (D.D.C. 2013), that decision correctly recognized the applicable legal

      standard here.

              Indeed, “[t]he IRS is correct,” this Court observed in Loving, “that the Court need not

      determine that it erred and will likely be reversed—an acknowledgment one would expect few

      courts to make; instead, so long as the other factors strongly favor a stay, such remedy is

      appropriate if ‘a serious legal question is presented.’” Id. at 110 (citing, inter alia, Holiday

      Tours, 559 F.2d at 843). “Although the Court continues to believe its decision was correct,”

      this Court continued, “it is certainly cognizant that the issue is one of first impression and raises

      serious and difficult legal questions. If the other factors tip in favor of a stay, therefore, this


                                                        5
          Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 7 of 8




 factor will not preclude one.” Id.

        SBA meets that standard here. This case raises questions of first impression: The D.C.

 Circuit has not previously applied Exemptions 4 or 6 to a case involving the extraordinary

 emergency circumstances that gave rise to the PPP and EIDL programs at issue here. Among

 other things, the D.C. Circuit has not ruled under those exemptions that isolated provisions of

 the borrower application forms could override SBA’s pre-existing Standard Operating

 Procedure (which committed the agency to preserving proprietary and confidential information

 obtained from borrowers). Nor has the D.C. Circuit balanced the public and private interests

 presented in this case under Exemption 6, and the validity of the analogy between this case to

 prior decisions (including Multi AG Media v. Dep’t of Agriculture, 515 F.3d 1224 (D.C. Cir.

 2008), and Consumers’ Checkbook Ctr. v. Dep’t of Health & Human Servs., 554 F.3d 1046

 (D.C. Cir. 2009)) remains unresolved.

        At a minimum, Plaintiffs’ disagreement on the merits with SBA cannot undermine the

 seriousness or difficulty of the legal questions presented. So, even if this Court is not convinced

 it “will likely be reversed,” because “the other factors tip in favor of a stay,” as explained, the

 likelihood of success requirement is satisfied on the government’s showing of a serious legal

 question for appeal. Loving, 920 F. Supp. 2d at 110.

                                      *       *       *      *

       For the foregoing reasons and those stated in the opening memorandum, the application for

a stay of the November 5, 2020 order pending the filing of a notice of appeal by December 7, 2020,

or pending appeal if such a notice is filed, should be granted. Should this Court deny the stay

application, it should nevertheless extend the administrative stay it entered on November 13, 2020,

through the D.C. Circuit’s ruling on any motion for stay pending appeal filed in that Court.




                                                  6
        Case 1:20-cv-01240-JEB Document 26 Filed 11/19/20 Page 8 of 8




Dated: November 19, 2020                  Respectfully submitted,

JEFFREY BOSSERT CLARK                     /s/ Indraneel Sur
Acting Assistant Attorney General         INDRANEEL SUR
                                          JAMES BICKFORD
ELIZABETH J. SHAPIRO                      Trial Attorneys
Deputy Branch Director
                                          Federal Programs Branch,
                                          Civil Division
                                          United States Department of Justice
                                          P.O. Box 883
                                          Washington, D.C. 20044
                                          Telephone: (202) 616-8448
                                          E-mail:      Indraneel.Sur@usdoj.gov

                                          Counsel for Defendant




                                      7
